Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Hudak on March 1, 2021.
The application has been amended as follows: 
The Claims:
In claim 1, line 1, delete “liquid” and insert – stainless steel liquid corrosion --.
In claim 1, line 3, delete “an acid consisting essentially of”.  
In claim 1, line 5, after “acids” insert – comprising at least one of hydroxyethylidene diphosphonic acid (HEDP), diethylenetriamine penta(methylene phosphonic acid) (DTPMP), bis(hexamethylene triamine penta(methylene phosphonic) acid (BHMTPMPA), aminotrimethylene phosphonic acid (ATMP), or 2-phosphonobutane-1,2, 4-tricarboxylic acid (PBTC), --.
In claim 1, line 7, after “amines” insert – comprising at least one of monoethanolamine (MEA), monoisopropnaolamine (MIPA), aminomethylpropanol (AMP), aminomethyl propanediol (AMPD), or triethanolamine (TEA), in an amount from about 3 wt.% to about 20 wt.% --.

In claim 2, line 2, delete “wherein the total amount of said one or more amines is from about 3 wt.% to about 20 wt.%;”.
In claim 4, line 1, delete “liquid” and insert – stainless steel liquid corrosion --.
In claim 4, line 2, delete “3” and insert – 1 --.
In claim 5, line 1, delete “liquid” and insert – stainless steel liquid corrosion --.
In claim 5, line 6, delete “including” and insert – comprising --. 
In claim 6, line 1, delete “liquid” and insert – stainless steel liquid corrosion --.
In claim 6, line 2, delete “including” and insert – comprising --.
In claim 7, line 1, delete “liquid” and insert – stainless steel liquid corrosion --.
In claim 7, line 2, delete “including” and insert – comprising --.
In claim 7, line 2, delete “surfactant” and insert – surfactants --.
In claim 8, line 1, delete “liquid” and insert – stainless steel liquid corrosion --.
In claim 8, line 3, delete “HEDP” and insert -- hydroxyethylidene diphosphonic acid --.
In claim 9, line 1, delete “liquid” and insert – stainless steel liquid corrosion --.
In claim 9, line 2, delete “liquid” and insert – stainless steel liquid corrosion --.
In claim 10, line 1, delete “liquid” and insert – stainless steel liquid corrosion --.
In claim 10, line 2, delete “3” and insert – 2 --.
In claim 10, line 2, delete “liquid” and insert – stainless steel liquid corrosion --.
In claim 11, line 1, delete “liquid” and insert – stainless steel liquid corrosion --.
In claim 11, line 2, delete “liquid” and insert – stainless steel liquid corrosion --.
In claim 12, line 1, delete “liquid” and insert – stainless steel liquid corrosion --.

In claim 13, line 1, delete “liquid” and insert – stainless steel liquid corrosion --.
In claim 13, line 2, delete “3” and insert – 2 --.
In claim 13, line 2, delete “liquid” and insert – stainless steel liquid corrosion --.
In claim 14, line 1, delete “liquid” and insert – stainless steel liquid corrosion --.
In claim 14, line 2, delete “liquid” and insert – stainless steel liquid corrosion --.
In claim 15, line 1, delete “liquid” and insert – stainless steel liquid corrosion --.
In claim 15, line 3, delete “an acid consisting essentially of”. 
In claim 15, line 5, after “acids” insert – comprising at least one of hydroxyethylidene diphosphonic acid (HEDP), diethylenetriamine penta(methylene phosphonic acid) (DTPMP), bis(hexamethylene triamine penta(methylene phosphonic) acid (BHMTPMPA), aminotrimethylene phosphonic acid (ATMP), or 2-phosphonobutane-1,2,4-tricarboxylic acid (PBTC), --.
In claim 15, line 7, after “amines” insert – comprising at least one of monoethanolamine (MEA), monoisopropnaolamine (MIPA), aminomethylpropanol (AMP), aminomethyl propanediol (AMPD), or triethanolamine (TEA) --.
In claim 15, line 9, delete “comprising water”.
In claim 16, line 1, delete “liquid” and insert – stainless steel liquid corrosion --.
	In claim 16, line 4, delete the text beginning with “; wherein said one…” and ending with and including “…triethanolamine (TEA)” in line 12.  
In claim 17, line 1, delete “liquid” and insert – stainless steel liquid corrosion --.
In claim 18, line 1, delete “liquid” and insert – stainless steel liquid corrosion --.
In claim 18, line 3, delete the first occurrence of “an”.

In claim 18, line 7, delete “consisting essentially of” and insert – comprising --.
In claim 18, line 9, after “(TEA)” insert -- , in an amount from about 3 wt.% to about 20 wt.% --.
In claim 18, line 10, delete “comprising water”. 
In claim 18, line 11, delete “is” and insert – are --.
In claim 19, line 1, delete “liquid” and insert – stainless steel liquid corrosion --.
In claim 19, line 2, delete “wherein the total amount of said one or more amines is from about 3 wt.% to about 20 wt.%;”.
In claim 19, line 4, delete “agent”.   
In claim 19, line 4, delete the text beginning with “; wherein said one…” and ending with and including “…triethanolamine (TEA)” in line 11.
In claim 20, line 1, delete “liquid” and insert – stainless steel liquid corrosion --.
Cancel claim 3.  
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Note that, Applicant’s amendment, Applicant’s arguments, the 132 Declarations, and the Examiner’s Amendment are sufficient to place the instant claims in condition for allowance.  Of the references of record, the most pertinent is Bjelopavlic et al (US .    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/March 2, 2021